          Case 2:21-cv-01081-GMN-NJK Document 31 Filed 08/31/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     4R4 SONS, LLC, et al.,
 6                                                        Case No.: 2:21-cv-01081-GMN-NJK
            Plaintiffs,
 7                                                                        Order
     v.
 8                                                                [Docket Nos. 29, 30]
     TRU G. WILHELM, INC.,
 9
            Defendant.
10
11         Pending before the Court are Defendant’s motion to compel discovery and Plaintiffs’
12 motion to stay discovery. Docket Nos. 29, 30. Both motions were filed on an emergency basis.
13 See id. The parties have presented insufficient justification for the request for emergency relief;
14 therefore, the Court declines to give the motions expedited treatment. Instead, both motions will
15 be briefed and decided in the ordinary course. In the interim, the scheduling order at Docket No.
16 27 remains in place.
17         IT IS SO ORDERED.
18         Dated: August 31, 2021.
19                                               ______________________________________
                                                 NANCY J. KOPPE
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                    1
